Case: 15-10871    Date Filed: 09/14/2015   Page: 1 of 5


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                 No. 15-10871
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 1:96-cr-00075-JIC-27



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

ROGELIO GALVEZ,
a.k.a. Francoise Roger,

                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (September 14, 2015)

Before TJOFLAT, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 15-10871        Date Filed: 09/14/2015       Page: 2 of 5


       Rogelio Galvez is before this court for a second time, seeking the reversal of

a district court order denying a 18 U.S.C. § 3582(c)(2) motion for a sentence

reduction under Amendments 599 and 782 of the Sentencing Guidelines.1 Galvez

argues that we may revisit his previously rejected argument for a sentencing

reduction under Amendment 599. He asserts that if his offense level is reduced

based on both Amendments 599 and 782, then his Guidelines sentence range

would be lowered and the district court would have the authority to consider

modifying his sentence.

       We review de novo the district court’s legal conclusions regarding the scope

of its authority under § 3582(c)(2). United States v. Davis, 587 F.3d 1300, 1303

(11th Cir. 2009). To obtain a reduction in a term of imprisonment based on an

amendment to the Sentencing Guidelines, the relevant amendment must be listed in

§ 1B1.10(d). U.S.S.G. § 1B1.10(a)(1). Because it is listed in § 1B1.10(d),

Amendment 782 to the Sentencing Guidelines may serve as the basis for a sentence

reduction. Id. § 1B1.10(d). Amendment 782 reduced by two levels the base

offense levels that apply to most drug offenses in U.S.S.G. § 2D1.1. See U.S.S.G.

App. C, Amend. 782 (2014).



       1
          In United States v. Galvez, 437 F. App’x. 790 (11th Cir. 2011), we affirmed the district
court’s decision denying a sentence reduction under 18 U.S.C. § 3582(c)(2) because Amendment
599 did not operate to invalidate a two-level weapons enhancement of his base offense level for a
18 U.S.C. § 846 conspiracy and had no effect on his Guidelines sentence range for that offense.
                                                2
               Case: 15-10871     Date Filed: 09/14/2015    Page: 3 of 5


      A district court may not reduce a defendant’s term of imprisonment unless:

(1) the defendant’s sentence was based upon a Guidelines sentence range the

Sentencing Commission subsequently lowered, and (2) a reduction is consistent

with applicable policy statements issued by the Sentencing Commission. 18

U.S.C. § 3582(c)(2). A reduction is not consistent with the Guidelines’ policy

statement if the amendment does not have the effect of lowering the defendant’s

applicable guideline range. U.S.S.G. § 1B1.10(a)(2)(B).

      Under the law-of-the-case doctrine, “an appellate decision binds all

subsequent proceedings in the same case not only as to explicit rulings, but also as

to issues decided necessarily by implication on the prior appeal.” United States v.

Anderson, 772 F.3d 662, 668 (11th Cir. 2014) (quotation and alteration omitted).

There are three exceptions to the law-of-the-case doctrine: (1) there is new

evidence; (2) a change in controlling law dictates a different result; or (3) the prior

decision was clearly erroneous and would cause manifest injustice. Id. at 668–69.

We have applied the law-of-the-case doctrine to § 3582(c)(2) proceedings. See id.

at 668–70.

      Galvez was sentenced on Count 1 of the indictment to 360 months’

imprisonment for conspiracy to possess with intent to distribute cocaine and

marijuana, in violation of 21 U.S.C. § 846, and, on Count 2, to 60 months’

imprisonment to run consecutively for using a gun in relation to that conspiracy


                                           3
              Case: 15-10871     Date Filed: 09/14/2015   Page: 4 of 5


offense, in violation of 18 U.S.C. § 924(c). The offense level for Count 1 was

derived from the drug quantity table that Amendment 782 revised; he was

sentenced as a career offender, though, because the offense level for a career

offender is the highest of the calculations from the table in U.S.S.G. § 4B1.1 or the

“otherwise applicable” offense level. See U.S.S.G. § 4B1.1(b). Galvez’s total

offense level was 39 and his criminal history category was VI, resulting in a

Guidelines sentence range of 360 months to life for Count 1. If the Count 1

offense level were reduced by two levels to 37, pursuant to Amendment 782, his

Guidelines sentence range would remain 360 months to life. See U.S.S.G. App. C,

Amend. 782 (2014); U.S.S.G. Ch. 5, Pt. A, Sentencing Table. As such, the

Sentencing Commission, through Amendment 782, did not lower that sentence

range; therefore, the district court was not authorized to reduce Galvez’s Count 1

sentence. 18 U.S.C. § 3582(c)(2).

      In Galvez’s previous appeal, we held that he was not entitled to a sentence

reduction under Amendment 599. United States v. Galvez, 437 F. App’x 790, 792

(11th Cir. 2011). Thus, the law-of-the-case doctrine bars relitigation of the

Amendment 599 issue unless an exception applies. Anderson, 772 F.3d at 668–69.

Galvez argues that an exception to the doctrine, that the earlier decision was

clearly erroneous and would cause manifest injustice, applies to allow us to

reexamine our decision. Galvez provides no support for the proposition that it is


                                          4
              Case: 15-10871    Date Filed: 09/14/2015   Page: 5 of 5


manifestly unjust for his codefendants to receive sentence reductions while he does

not. Consequently, our prior decision that Galvez was not eligible for a sentence

reduction under Amendment 599 is binding.

      AFFIRMED.




                                         5